The application for writ of error shows that this cause was disposed of by a Court of Civil Appeals without a written opinion, and that no conclusions of fact and law have been filed in that court. It further shows that the failure in this respect was one of the grounds of a motion for rehearing, but it does not show that the court was otherwise requested to make and file such conclusions.
The law contemplates and requires that "the petition shall be accompanied with a certified copy of the conclusions of law and fact filed in the cause by the Court of Civil Appeals with the opinion thereof."
It further requires: "After a cause is decided in the Court of Civil Appeals, a conclusion of the facts and law of the case shall be filed in said cause within thirty days after the decision of the same" in all cases in which writ of error will lie to the Supreme Court.
The application shows such a case as this court would have jurisdiction over, but as it does not comply with the statutes, the writ of error can not now be granted.
If the cause be in fact one in which writ of error will lie, it is the right of applicant to have conclusions of fact and law made out and filed in the Court of Civil Appeals, and he is not without remedy to enforce this right.
That he may have opportunity to take steps to secure the making and filing of conclusions of law and fact, and thus be enabled to so amend his *Page 384 
application as to enable this court to determine, through the means prescribed by law, his right to a writ of error, further action on the application will be postponed for a period of thirty days.
Delivered January 11, 1894.
                        ON FINAL HEARING.